Case 9:19-mc-80562-WPD Document 6 Entered on FLSD Docket 04/25/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                 CASE NO. 19-mc-80562-DIMITROULEAS/MATTHEWMAN

  ALL-TAG CORP.,

         Plaintiff,

  vs.

  CHECKPOINT SYSTEMS, INC.,

        Defendant.
  _____________________________________/

                      ORDER REFERRING CASE TO MAGISTRATE JUDGE

         THIS CAUSE is before the Court upon Checkpoint Systems, Inc.’s Motion to Compel

  Non-Party NEDAP, Inc. to Produce All Documents Responsive to Subpoena, filed on April 12,

  2019 [DE 1]. Pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the

  Southern District of Florida, the above-captioned case is hereby REFERRED to United States

  William Matthewman for appropriate disposition or report and recommendation.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 25th day of April, 2019.




  Copies furnished to:

  Counsel of record

  Magistrate Judge Matthewman
